Irving Smith, J.
Petitioner was born in Jersey City, New Jersey on June 21,1941 as Walter Stephan Paul Kelly. By this court’s previous order of September 17, 1963, the petitioner’s name was legally changed from Kelly to Greenfield. Now, the petitioner would like to assume the name of Anders in order to travel in the Middle East on a vacation.
The petitioners told this court at a conference that there are other reasons for their desire to change names again, different from the reasons stated in their affidavits.
In 1963, the petitioner told this court that for business purposes he would like to assume a Jewish-sounding name. Now, he states he would like to discard that Jewish-sounding name in order to take a vacation.
In Matter of Green (54 Misc 2d 606) ; Matter of Jama (51 Misc 2d 9) ; Matter of Wing (4 Misc 2d 840) ; and Matter of Filoramo (40 Misc 2d 598) this court reviewed an individual’s common-law right to change his name to anything he may desire by simply using that name as his own over a period of time. In Matter of Middleton (60 Misc 2d 1056,1057) the court stated: ‘ ‘ This application is brought under section 60 of the Civil Rights Law of New York as merely a ministerial aid of the common *734law. But, this court is duty-bound to prevent any startling events as a result of the change of name and to discover any attempts at fraud, duplicity or chicanery as a result of a change of name.”
This court will not allow the petitioner to discard one name and assume another as easily as he would a suit of clothes. Petitioner, a 29-year-old male, who has borne this name fon seven years is apparently tired or bored of “being Jewish.” For 22 years he acted Irish, for seven years he sounded Jewish, and now he would like to sound like a Protestant. This court is unaware of the petitioner’s true intentions; he has contradicted his sworn affidavit by his own words to this court.
Accordingly, based on the reasons preferred by both petitioners (husband and wife) for desiring to assume other names, this court must deny the application as those reasons are erroneous and confusing at best, and the least bit humorous.
The applications are in all respects denied.